FILED
                              NOT FOR PUBLICATION                            APR 29 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BIR BAHADUR BASNET,                                No. 12-73815

                Petitioner,                        Agency No. A099-910-284

  v.
                                                   MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

          Bir Bahadur Basnet, a native and citizen of Nepal, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, and we review de novo questions of

law. Shrestha v. Holder, 590 F.3d 1034, 1039-40, 1048 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination,

based on the BIA’s finding that Basnet’s misrepresentations regarding his wife’s

name on his visa application and to immigration officials significantly undermined

his credibility. See Singh v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2010) (“lies and

fraudulent documents when they are no longer necessary for the immediate escape

from persecution do support an adverse inference”); Zamonov v. Holder, 649 F.3d
969, 974 (9th Cir. 2011) (agency not compelled to accept petitioner’s explanations

for discrepancies). In the absence of credible testimony, Basnet’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Basnet’s CAT claim is based on the same testimony the BIA found

not credible, and Basnet does not point to any other evidence that compels the

conclusion that it is more likely than not he will be tortured if returned to Nepal,




                                           2                                    12-73815
his CAT claim also fails. See id. at 1156–57.

      PETITION FOR REVIEW DENIED.




                                         3      12-73815